Title: To George Washington from John Gill, 8 May 1795
From: Gill, John
To: Washington, George


          
            Sir!
            Alexandria [Va.] 8th May 1795
          
          Your favor of 4th Instant is duly received & I agree to take the Land on the Terms mentioned, I never intended to sell any part of the Wood off the Estate unless it should happen, that on clearing the Meadow Ground there should be more of the tops & branches of the Trees cut into Cord Wood than could be consumed for fire Wood, then to prevent waste it would be best to have it coaled & sold, the Trunks of the Trees, I am of opinion are much more valuable for other purposes; nor to remove any off the Land unless whenever I should repair my Mill purchased from Dr Dick, A few Trees should be wanted which could not be found on that Tract & in either of these Cases I should hope it will not be deemed a breach of Contract; on enquiry of Mr Gunnel I find the Boundary is as I mentioned to you when I had the pleasure of seeing you in the federal City, but the quantity being small I will not suffer it to interfere with our bargain. If you will send me your Deed from Mr Fairfax, & say what others are necessary to have drawn, I will have them done, or as you have that Deed with you, you may probably wish to have them drawn in Philadelphia, either will be perfectly agreeable to me, in the latter Case they can be sent to your friend Dr Craik in order to have them executed by me. I am truly Sir Yr Mt obedt servt
          
            John Gill
          
        